275 U.S. 498
48 S.Ct. 112
275 U.S. 567
72 L.Ed. 393
GYPSY OIL CO.v.ESCOE.
No. 572.
Decided Nov. 21, 1927.

PER CURIAM.


1
This petition for certiorari to the Supreme Court of the state of Oklahoma is denied.


2
The application was not made in accordance with section 8(a), Act of February 13, 1925, ch. 229, 43 Stat. 936, 940 (28 USCA § 350 (Comp. St. § 1228b)), which provides:


3
'No writ of error, appeal, or writ of certiorari * * * shall      be allowed or entertained unless application therefor be duly      made within three months after the entry of such judgment or      decree. * * *'


4
The judgment of the Supreme Court was entered March 22, 1927. A timely petition for rehearing was denied June 14, 1927. On June 18, 1927, an application for leave to file a second petition for rehearing was indorsed:


5
'Leave granted to file-Fred C. Branson, Chief Justice.'


6
'On August 2, 1927, as appears from the minutes, the      following proceedings were taken by the court:


7
'Gypsy Oil Company v. Escoe et al. Application for leave to      file a second petition for rehearing denied; application for      oral argument denied.-Fred C. Branso, Chief Justice.'


8
On September 30, 1927, more than three months after denial of the petition for rehearing (June 14), the present petition for certiorari was filed.


9
The running of the time within which proceedings may be initiated here to bring up judgment or decree for review is suspended by the seasonable filing of a petition for rehearing. But it begins to run from the date of denial of such petition and further suspension cannot be obtained by the mere presentation of a motion for leave to file a second request for rehearing. Morse v. United States, 270 U. S. 151, 153, 154, 46 S. Ct. 241, 70 L. Ed. 518.


10
If, however, a timely motion for leave to file the second petition is granted and the petition is actually entertained by the court, then the time within which application may be made here for certiorari begins to run from the day when the court denies such second petition.


11
Mr. Chester I. Long, of Wichita, Kan., for petitioner.